Citation Nr: 1328351	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus to 
include as secondary to hypertension.  

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD since December 8, 2006.

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD since December 16, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1976 to 
July 1979, January 1991 to May 1991, and from December 2003 
to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2011, the Board denied entitlement to service 
connection for bilateral hearing loss and tinnitus, and 
granted entitlement to service connection for hypertension.  
The Board remanded the issues of entitlement to service 
connection for diabetes and right eye glaucoma, and 
entitlement to an increased disability rating for 
posttraumatic stress disorder.  

In May 2012 the United States Court of Appeals for Veterans' 
Claims (Court) remanded that portion of the Board's decision 
denying entitlement to service connection for tinnitus, in 
accordance with an April 2012 Joint Motion for Remand.  

In September 2012 and February 2013 rating decisions VA 
granted entitlement to service connection for diabetes and 
glaucoma of the right eye, such that these issues are no 
longer before the Board.  Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997) (holding that a separate notice of 
disagreement must be filed to initiate appellate review of 
"downstream" elements such as the disability rating or 
effective date assigned).

Although the RO in September 2012 granted entitlement to a 
70 percent rating for PTSD from December 16, 2008, this was 
not a complete grant of benefits sought, such that this 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38   
(1993).

The issue of entitlement to service connection for tinnitus 
to include as secondary to hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and 
social impairment with deficiencies in most areas since 
December 8, 2006.  

2.  Total occupational and social impairment due to PTSD 
alone was not shown during the appellate term.


CONCLUSIONS OF LAW

1.  Since December 8, 2006, the criteria for a 70 percent 
rating, but no higher, for PTSD were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2012).  

2.  Since December 16, 2008, the criteria for a rating in 
excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As service connection, an initial rating, and an initial 
effective date have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations, 
as recently as February 2012.  The VA examination reports 
and the pertinent outpatient treatment records contain 
sufficiently specific clinical findings and informed 
discussions of the pertinent history and clinical features 
of the disability on appeal and are adequate for purposes of 
this appeal.  The Veteran was provided the opportunity to 
present pertinent evidence and testimony, to include at his 
May 2011 hearing.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Applicable Laws and Regulations

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings applies under a particular 
Diagnostic Code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under Diagnostic Code 9411, which provides for 
a 30 percent rating where there is occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating psychiatric disorders, the Board is mindful 
that the term "such symptoms as" in 38 C.F.R. § 4.130 means 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve only 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning scale reflects 
psychological, social, and occupational functioning of a 
hypothetical continuum of mental health illness.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).

Global assessment of functioning scores between 41 and 50 
reflect serious symptoms, (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning, 
(e.g., no friends, unable to keep a job). 

Global assessment of functioning scores between 51 and 60 
reflect moderate symptoms, (that is, flat affect, 
circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, contacts with peers or co- 
workers). 

An examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered, but 
is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  The Board must assess the 
credibility and weigh all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

VA treatment notes from 2007 show that the Veteran 
experienced PTSD symptoms to include anger, irritability, 
frequent nightmares, flashbacks, rage, and hypervigilance.  
He reported avoiding noises and crowds, a tendency to 
isolate, and social anxiety.  He described lacking any 
desire to do anything.  He did not relate well to his 
daughters.  He was at that time unemployed having lost his 
job with Kodak (n.b., treatment notes indicate that he was 
one of many employees who was laid off).  His mood was 
depressed and anxious.  He denied suicidal or homicidal 
ideation, and was not psychotic or manic.  In January 2007 
he was assigned a global assessment of functioning score of 
54, which was his lowest global assessment of functioning 
score during the period on appeal.

In June 2008 the appellant's spouse wrote comparing the 
Veteran to a stranger in their home due to his PTSD.  

The Veteran was afforded a VA psychiatric examination on 
December 16, 2008.  At that time he had been married for 
twenty years, and had two children.  He had a high school 
education and worked in security.  The Veteran reported 
being withdrawn, and not having contact with his parents.  
He reported crying readily, and experiencing suicidal 
ideation.  He denied homicidal ideation.  He reported seeing 
ghosts of his deceased aunt in his home a couple times a 
month and hearing various sounds that startled him.  The 
Veteran reported feeling angry, and fussing and hitting at 
his wife in his sleep.  He reported having nightmares every 
other day and experiencing intrusive thoughts daily.  The 
Veteran indicated that he did not have a social life.  The 
Veteran denied leisure activities.  He was capable of 
engaging in a normal range and variety of activities of 
daily living.

The examiner observed that the Veteran's speech was low and 
muffled, difficult to understand and passive.  The Veteran 
seemed depressed and lethargic.  His thought processes were 
logical, coherent and relevant.  The Veteran was articulate, 
verbal, well-dressed, and well-groomed.  He exhibited good 
social skills, and seemed relatively intelligent.  His 
speech was difficult to understand.  The Veteran was 
oriented.  His affect was flat and blunted, and he appeared 
depressed.  His reasoning was good, and he did not exhibit 
psychomotor slowing, or agitation.  Verbal comprehension and 
concentration were good.  His sensorium was cloudy.  The 
Veteran reportedly experienced anxiety, panic, depression, 
insomnia, appetite disturbances, crying spells, anhedonia, 
and nightmares.  He endorsed obsessional ideation, including 
obsessions to care for his yard and home.  The Veteran 
reported anger control problems towards his family, and 
reported that he was estranged from family due to anger and 
paranoia.  He endorsed visual phenomena, including seeing a 
dead aunt.  He reported experiencing paranoia and suicidal 
ideation.  The Veteran denied occupational effects.  
Socially, he reported sexual performance problems in his 
marriage, estrangement from family, and no real social life.  
The examiner opined that the Veteran had depression and 
psychosis which were separate from his posttraumatic stress 
disorder.  The examiner opined that the appellant's 
posttraumatic stress disorder did not appear to be worse 
than the 30 percent rating suggested.  The Veteran was 
assigned a global assessment of functioning score of 60.  

In April 2009 the Veteran reported that he continued to 
experience suicidal ideation, and that he believed his PTSD 
was worsening.  

The Veteran was afforded another VA psychiatric examination 
in June 2009.  The Veteran reported experiencing almost 
nightly nightmares.  He reported experiencing initial 
insomnia, and averaging 3 to 4 hours of sleep nightly.  He 
endorsed experiencing depression, and suicidal thoughts.  
The Veteran reported that he did not associate with others, 
and tended to isolate.  He reported that he was easily 
angered, and that he cursed out the inmates at the jail 
where he worked.  He stated that others had to hold him back 
and talk him down.  The Veteran denied legal problems.  The 
Veteran had worked for two years as a guard, during which 
time he cursed out inmates, slept on the job, and was often 
distracted.  In spite of this, the Veteran reported that he 
had not received any formal write-ups.  He missed work about 
once a month due to feeling overstressed.  The Veteran 
reported dissatisfaction with his marriage, namely 
frustration with his erectile dysfunction, and feeling that 
he was not good for his wife.  He reported that he did not 
engage with his daughters, and one of them left home due to 
anger.  He denied having friends since his return from Iraq.  
He indicated that he did not see his mother or family often, 
and had fallen out with his brother.  He reported that he 
was vindictive and mean towards his family, and had 
threatened them.  The Veteran reported that other than work, 
he did not even go into his front yard because he did not 
want to be bothered by neighbors.  

The examiner observed that the Veteran was in individual 
therapy and received medication management for approximately 
the previous year and a half.  He reported that treatment 
notes suggested some improvement in symptomatology.  The 
examiner indicated that the Veteran was casually dressed and 
well-groomed.  He had poor eye contact, but was very 
dramatic in presentation.  He was articulate, verbal and 
cooperative with the examination.  Social skills were poor, 
and intelligence was estimated to be below average.  The 
Veteran reported difficulty focusing, preoccupation and 
feeling tired at work.  Affect was depressed, and fund of 
general information and verbal comprehension were average.  
He was oriented.  Reasoning was fair.  Judgment was fair to 
poor.  Short and long term memories were reportedly fair.  
Specifically, the Veteran reported experiencing initial 
insomnia, anxiety, nightmares, anger, irritability, and 
outbursts of rage.  The Veteran reported significant 
depressive symptoms, including depressed mood, crying 
spells, anhedonia.  He reported experiencing feelings of 
worthlessness, reduced concentration, fatigue, and recurrent 
suicidal thoughts.  He reported that he had no history of 
suicidal attempts, or homicidal thoughts.  He denied mania.  
He showed signs of paranoia, and was very negativistic and 
cynical, feeling persecuted by others.  He reported seeing 
others in green uniforms marching when waking or falling 
asleep.  The examiner indicated that the Veteran described 
moderate difficulties occupationally, and moderate to severe 
difficulties socially.  The examiner indicated that the 
Veteran was very dramatic, with signs of symptom 
exaggeration.  He was assigned a global assessment of 
functioning score of 55 to 60.  He was competent and capable 
of managing his finances.  

VA treatment notes from 2009 to 2011 are of record, and show 
that the Veteran experienced symptoms such as depression, 
suicidal ideation, nightmares, poor sleep, isolation, fear 
of public places, flashbacks, impaired judgment, anger, 
restricted affect, hypervigilance, tangential speech, visual 
hallucinations, irritability, and anxiety.  There were 
reports that the Veteran did not bathe several times a week.  
The Veteran reported hearing voices, and visualizing 
soldiers.  

In April 2011 the Veteran was admitted for suicide 
prevention.  The Veteran received individual therapy for his 
depressive disorder and PTSD, and his conditions were 
considered capable of periodically preventing him from 
performing work functions.  A suicide prevention coordinator 
indicated that the Veteran's wife hid knives, and handled 
the appellant's medication to prevent overdose.  The Veteran 
reported that he gave his gun away to limit the means of 
suicide.  The appellant reported that he could talk to his 
wife, but that he did not have any social contacts that 
could help him.  The Veteran was on medications to cope with 
the PTSD symptomatology, to include for sleep, mood and 
depression.  

At his May 2011 Board hearing, the Veteran discussed 
receiving individual and group therapy, and April 2011 in-
patient care for suicide prevention.  He reported that he 
continued to work full-time, but had taken some time-off 
under Family Medical Leave Act.  The Veteran endorsed 
feeling depressed, and experiencing nightmares and visual 
hallucinations.  His wife stated that the Veteran had 
nightmares, that he did not go out with his family, and that 
he could just sit for several days, without even bathing.  

In August 2011 the Veteran indicated that his mind was 
racing with frustration.  

December 2011 Board remand observed that the records showed 
the Veteran was diagnosed as having PTSD, a major depressive 
disorder with psychotic features, and psychotic disorder not 
otherwise specified.  The remand requested a VA examination 
and to the extent possible clarification as to what symptoms 
were manifestations of PTSD or another psychiatric 
disability.  

In February 2012 the Veteran was afforded another VA 
psychiatric examination.  The examiner assigned a global 
assessment of functioning score of 58.  The examiner 
indicated that symptoms such as being hyperalert, startling 
easily, intrusive thoughts, nightmares, hyperarousal, and 
avoidance of particular stimuli were best accounted for by 
the diagnosis of PTSD.  These symptoms were considered to 
possibly result in avoidance of stimuli, general anxiety 
symptoms, and irritability, which resulted in reduced pace 
and efficiency at work and interpersonal problems.  Symptoms 
such as anhedonia, appetite change, anergia, amotivation, 
worthlessness, helplessness, hopelessness, and suicidal 
ideation were best accounted for by the diagnosis of 
depression.  The Veteran's depression was considered more 
severe, and would account for more difficulty in efficiency, 
pace and absenteeism.  The examiner found some overlap of 
symptoms such as loss of interest, inattention, and 
restricted range of affect which could not be separated.  
The Veteran's social impairments (withdrawal, avoidance, 
indifference, suspicion) were better explained by his 
personality disorder traits with exacerbation from PTSD and 
depression.  The Veteran's primary social impairment was 
considered to come from personality traits, and resulted in 
further difficulty interacting with others at work.  The 
examiner indicated that there was occupational and social 
impairment due to mild or transient symptoms, which 
decreased work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or symptoms controlled by medication.  

The examiner indicated that there were few significant 
changes socially since the previous examination.  
Occupationally there was little change.   Although the 
Veteran reported having attempted three courses the previous 
year, he had difficulty comprehending the material.  The 
Veteran's hospitalization for psychiatric reasons was 
considered along with the appellant's reports of being 
written up for missing work during that time.  The examiner 
concurred with the Veteran's diagnosis of PTSD according to 
diagnostic criteria for posttraumatic stress disorder from 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
-IV).  The Veteran's specific symptoms included depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, and suicidal ideation.  The Veteran was 
capable of handling financial affairs.  

The examiner indicated that the Veteran continued to meet 
criteria for PTSD, and depression, and that he had 
antisocial and paranoid personality disorder traits.  The 
Veteran denied psychotic symptoms, but did report hearing a 
noise in the background and experiencing brief flashbacks to 
his military experiences, which were accounted for by his 
PTSD.  The examiner indicated that a separate score for PTSD 
would be of 63, because the Veteran reported only mild 
occupational problems related to PTSD, and only a portion of 
his social impairment could be accounted for by PTSD.  The 
Veteran was personally distressed from PTSD.  The Veteran's 
depression was assigned a separate global assessment of 
functioning score of 58.  There was some overlap of symptoms 
which could not be separated.  

In August 2012 the Veteran reported that he thought of 
suicide constantly.  In September 2012 the RO awarded a 70 
percent rating for PTSD from December 16, 2008, the date of 
the earlier examination.  

The Board notes that where it is not possible to separate 
the effects of service-connected conditions from nonservice-
connected conditions, all symptoms must be attributed to the 
service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The Board observes that although 
the February 2012 examiner attempted to differentiate 
symptoms based on different mental health diagnoses, he 
acknowledged that there was some overlap in symptoms, and 
used language such as "best accounted for."  Given the 
current medical opinion, the Board finds that all of the 
Veteran's psychiatric symptoms must be considered to be part 
of the service-connected psychiatric disability picture.

After considering the totality of the record, the Board 
finds the evidence supports a 70 percent disability rating 
and no higher for the Veteran's PTSD during the course of 
this appeal since December 8, 2006.  See 38 C.F.R. § 3.344.  
The evidence demonstrates that the Veteran has significant 
impairment due to such symptoms as social isolation, 
heightened anger and irritability, occasional 
hallucinations, nightmares, anxiety, depression, and poor 
sleep.  By his own report, he takes several days off of work 
each month due to his symptoms.  Further, when he attempted 
to take several courses he found it difficult to 
concentrate.  Although examiners have indicated that the 
Veteran is well-groomed, his spouse reports that the 
appellant goes several days without bathing, suggesting 
neglect of personal appearance and bathing.  The Veteran 
reported no friends or interests outside his immediate 
family, and is isolated.  He even described avoiding going 
into his own yard so that he would not need to speak with 
neighbors.  He reported that he had little contact with 
family outside of his wife and daughters.  Examiners noted 
that the Veteran's judgment was impaired, and his mood was 
depressed and anxious.  The Veteran endorsed obsessional 
ideation, and his speech was variously difficult to 
understand, with flat or blunted affect.  The appellant has 
repeatedly endorsed suicidal ideation.  Although the Veteran 
experienced some variation in PTSD symptomatology, his 
symptomatology reflects many of the criteria associated with 
a 70 percent rating.  Thus, in an effort to properly rate 
this Veteran, the Board resolves all reasonable doubt in the 
Veteran's favor and finds that he is entitled to a 70 
percent rating for his PTSD.  See 38 C.F.R. § 4.7.

With respect to whether the Veteran is entitled to a rating 
in excess of 70 percent for his PTSD, he has not 
demonstrated total occupational and social impairment due to 
such symptoms as impairment in thought processes or 
communication; persistent danger of hurting himself or 
others; disorientation, or memory loss.  The VA examiners 
have consistently observed that the Veteran is fully 
oriented on examination, and his cognitive abilities were 
demonstrably intact.  Although the Veteran has experienced 
suicidal ideation he has sought and received in-patient care 
and developed a suicide prevention plan.  Similarly, 
although he is irritable and angry, and described instances 
at work where coworkers held him back from the inmates, the 
evidence does not indicate that he is a persistent danger to 
others.  He maintains a long-term marriage, although it is 
strained.  There are no legal or substance abuse problems.  
In addition, the Veteran continues to be employed full-time, 
although he takes a couple of days off each month due to 
symptoms of his disability and reported being written up for 
time missed.  The Veteran has not been considered incapable 
of handling his finances and has been deemed capable of 
performing the activities of daily living.  Overall, the 
preponderance of the evidence is against a finding of total 
social or occupational impairment due to the Veteran's PTSD, 
as would warrant a 100 percent rating.  

The Board considered the Veteran and his wife's lay 
statements regarding the severity of his disability.  They 
are competent and credible to report his symptoms.  In this 
regard, the examiner indicated that the Veteran's responses 
were exaggerated; nevertheless, the examiner and the Board 
are considering his full reported symptomatology.  
Disability ratings are, however, made by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity as determined by the clinical evidence 
of record.  While the Veteran is competent to provide 
evidence as to his symptoms and while his statements are 
credible, the medical findings, which directly address the 
criteria under which the service-connected disability is 
considered, are more probative than his assessment of the 
severity of his disability.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

With regard to any possible extraschedular consideration, 
the threshold determination is whether the disability 
picture presented in the record is adequately contemplated 
by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  The Veteran's symptomatology, to include 
nightmares, irritability, suicidal ideation, and visual 
hallucinations are adequately contemplated by the rating 
schedule for PTSD.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996). 

Overall, the evidence is at least in balance as to whether 
an initial disability rating of 70 percent is warranted for 
the Veteran's PTSD since December 8, 2006.  A preponderance 
of the evidence is against an initial rating in excess of 
70 percent.  The benefit-of-the-doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107(b) (West 
2002).  Additionally, the Board has considered whether to 
issue staged ratings, and finds that under the 
circumstances, staged ratings are not appropriate.  
See Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an initial rating of 70 percent since 
December 8, 2006, but no higher, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  
Entitlement to an initial rating in excess of 70 percent 
since December 16, 2008 for PTSD is denied.  


REMAND

Pursuant to the May 2013 Court order, and April 2012 Joint 
Motion for Remand, further development is necessary.  
Specifically, the December 2008 VA examiner opined that the 
Veteran's tinnitus was not related to service, and reasoned 
that tinnitus was due to many causes, to include 
hypertension, from which the Veteran suffered.  The examiner 
did not opine as to whether the tinnitus was caused by or 
aggravated by hypertension, which was subsequently service-
connected.  As such, another VA examination is necessary for 
an opinion regarding the etiology of the Veteran's tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to consider the nature and 
etiology of his current tinnitus.  The 
examiner must be provided access to the 
Veteran's claims folder, Virtual VA file 
and a copy of this decision. 

Following review of the claims folder and 
any testing indicated, the examiner should 
opine as to whether it is at least as 
likely as not that the tinnitus is related 
to service, or is due to or caused by 
hypertension, or is permanently aggravated 
(worsened) by hypertension.  The examiner 
must provide a rationale for all opinions.  

2.  After conducting any indicated 
additional development, readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


